Citation Nr: 1017459	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel





INTRODUCTION

The Veteran had active military service from November 1965 to 
February 1966 and November 1968 to December 1969.  He died in 
February 2005.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for the cause 
of the Veteran's death.

The Board remanded this case in October 2008 for provision of 
the proper notice regarding the evidence necessary to 
substantiate the claim and so that a medical opinion could be 
provided to resolve this claim.  Notice letters were provided 
in November 2008 and January 2009, which satisfied the first 
directive of the remand.  A medical opinion was provided in 
October 2009 but the examiner offered no rationale for the 
opinion.  As the remand specifically noted that a rationale 
for all opinions must be provided, the second directive of 
the Board remand was not substantially complied with.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran died in February 2005 from small cell cancer of 
the left tonsil.  During his lifetime, he was service-
connected for postoperative duodenal ulcer.  The appellant 
contends that the Veteran's inability to retain nourishment 
due to his service-connected duodenal ulcer contributed to 
his death.  She essentially asserts that the Veteran starved 
to death because they could not insert a feeding tube due to 
his duodenal ulcer.  

A VA examiner was requested to provide an opinion on what 
extent, if any, the postoperative duodenal ulcer contributed 
to the Veteran's death.  An October 2009 VA examination 
report notes the chronological list of treatment from 1972 to 
2005, then the examiner's opinion that it was "less likely 
than not (less than 50/50 probability) that the Veteran's 
postoperative duodenal ulcer contributed substantially or 
materially to his death."  The examiner did not offer any 
rationale for this opinion, nor may a rationale be gleaned 
from the report, as it only consists of a chronological 
accounting of the Veteran's treatment since 1972.

Once VA undertakes the effort to provide an examination for a 
service connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An 
opinion is considered adequate when it is based on 
consideration of an appellant's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's evaluation of the claimed 
disability is a fully informed one.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  

In the October 2008 remand, the Board noted that a rationale 
for all opinions on the cause of the Veteran's death must be 
provided.  Thus, the October 2009 VA examination report does 
not satisfy all of the directives of the Board's remand.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask an appropriately qualified VA 
physician to provide a medical opinion 
addressing the extent to which, if any, 
the Veteran's postoperative duodenal ulcer 
contributed substantially or materially to 
the Veteran's death in February 2005 from 
small cell cancer of the left tonsil.  
Specifically, the examiner should state 
whether it is at least as likely as not 
(50 percent chance or greater) that the 
Veteran's postoperative duodenal ulcer 
contributed substantially or materially to 
his death.

The examiner must specifically address the 
appellant's contention that the Veteran's 
inability to retain nourishment due to his 
service-connected duodenal ulcer 
contributed to his death.  She essentially 
asserts that the Veteran starved to death 
because they could not insert a feeding 
tube due to his duodenal ulcer.

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  Thereafter, any additional development 
deemed necessary should be conducted.  If 
the benefit sought on appeal remains 
denied, provide the appellant and her 
representative a supplemental statement of 
the case and allow for a reasonable period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


